Exhibit 10.18

 

 

 

 

DATED 07th January 2020

 

 

 

NOVA LIFESTYLE INC

(the “Seller”)

 

 

- and -

 

 

Y-TONE(WORLDWIDE) LIMITED

(the “Purchaser”)

 

 

--------------------------------------------------------------------------------

 

 

 

SALE AND PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepared by: Alliance Plus CPA Limited

Unit B, 19/F Hillier Commercial Building

89-91 Wing Lok Street, Sheung Wan

Hong Kong

 

 

 

--------------------------------------------------------------------------------

 

 

SALES AND PURCHASE AGREEMENT

 

THIS AGREEMENT is made on this 07th day of January, 2020

 

BETWEEN:

 

 

(1)

NOVA LIFESTYLE INC., a company registered in Nevada, registered address at 6565
E. Washington Blvd, Commerce, CA 90040 (the “Seller”) and

 

 

(2)

Y-TONE (WORLDWIDE) LIMITED, a company incorporated in Hong Kong with limited
liability, registered address at ROOM 9, 8/F, BLOCK B, MERIT INDUSTRIAL CENTRE,
94 TOK WA WAN ROAD, KO WLOON, HONG KONG (the "Purchaser") and

 

 

(3)

BRIGHT SWALLOW INTERNATIONAL GROUP LIMITED, a company incorporated in the
British Virgin Islands with limited liability (Certificate of Incorporation
No.1525965) (the "Company ")

 

 

RECITALS:

 

 

(A)

Whereas, Purchaser desires to purchase the share of the Company on the terms and
conditions set forth herein; and.

 

 

(B)

Whereas, Seller desires to sell the share to Purchaser of the Company on the
terms and conditions set forth herein.

 

 

AGREEMENT

 

Now, therefore, in consideration of the foregoing recitals and the mutual
promises and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

1.

Agreement to sell and purchase

 

 

1.1.

Sales and Purchase. Subject to the terms and conditions of this Agreement, the
Purchaser hereby agrees to purchase ONE (1) share from the Seller of the Company
at a purchase price of United States Dollars Two Million Five Hundred Thousand
Exactly (USD 2,500,000), and the Seller agrees to sell ONE (1) share of the
Company to the Purchaser.

 

 

1.2.

Payment Date. The purchase price of United States Dollars Two Million and Five
Hundred Thousand Exactly (USD 2,500,000) should be entirely paid from the
Purchaser to the Seller on or before 4TH MAY, 2020.

 

 

--------------------------------------------------------------------------------

 

 

 

2.

Representation and warranties of the Company

 

 

2.1.

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing. The Company has all requisite
corporate power and authority to own and operate its properties and assets, to
execute and levier this Agreement to carry on its business as presently
conducted.

 

 

2.2.

Subsidiaries. The Company does not own or control any equity security or other
interest of any other corporation, partnership, limited liability company or
other business entity.

 

 

2.3.

Liabilities. The Company has no material liabilities and to the Company’s
knowledge, no material contingent liabilities, except current liabilities
incurred in the ordinary course of business that have not been, either in any
individual case or in the aggregate, materially adverse to the Company.

 

 

2.4.

Litigation. There is no action, suit, proceeding or investigation pending or to
the Company’s knowledge, currently threatened in writing against the Company
that would reasonably be expected to result, either individually or in the
aggregate, in any material adverse change in the assets, condition or affairs of
the Company, financially or otherwise, or any change in the current equity
ownership of the Company

 

 

2.5.

Tax returns and payments. The Company has filed all tax returns required to be
filed by it. The Company has not been advised (a) that any of its returns have
been or are being audited as of the date hereof or (b) of any deficiency in
assessment or proposed judgement to local tax authority. The Company has no
knowledge of any liability of any tax to be imposed upon its properties or
assets as of the date of this Agreement that is not adequately provided for.

 

 

2.6.

Compliance with laws. To its knowledge, the Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government of any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation
would materially and adversely affect the business, assets, liabilities,
financial condition or operations of the Company.

 

 

3.

REPRESENTATIONS OF THE PURCHASER

 

 

3.1.

Requisite power and authority. Purchaser has all necessary power and authority
to execute and deliver this Agreement and to carry out their provisions. All
action on the Purchaser’s part required for the lawful execution and delivery of
this Agreement has been taken. Upon their execution and delivery, this Agreement
will be valid and binding obligations of the Purchaser, enforceable in
accordance with their terms.

 

 

3.2.

Purchaser bears economic risk. Purchaser has substantial experience in
investment activities so that it is capable of evaluating the merits and risks
of its investment in the Company and has the capacity to protect its own
interests. Purchaser must bear the economic risk of this investment
indefinitely.

 

 

3.3.

Acquisition for own account. Purchaser is acquiring the share for Purchaser’s
own account for investment only and not with a view towards their distribution.

 

 

--------------------------------------------------------------------------------

 

 

 

3.4.

Company information. Purchaser has had an opportunity to discuss the Company’s
business, management and financial affairs with directors, officers and
management of the Company and has had the opportunity to review the Company’s
operations and facilities.

 

Purchaser has also had the opportunity to ask questions of, and receive answers
from, the Company and its management regarding the terms and conditions of this
investment.

 

 

4.

ANTI-MONEY LAUNDERING ISSUES

 

Neither the Seller nor the Purchaser (nor any director, officer, agent, employee
consultant of or other person associated with or acting on behalf of the Company
or the Purchaser) has made, authorized, offered or promised to make any payment
or transfer of anything of value, directly, indirectly or through a third party,
to any government or regulatory official (domestic or foreign), employee or
other representative (including employees of a government owned or controlled
entity or public international organization and including any political party or
candidate for public office), in violation of any law in any jurisdiction to
which such person is subject. The operations of the Company and the Purchaser
are and have been conducted at all times in material compliance with all
applicable financial record keeping and reporting requirements and the
applicable anti-money laundering statutes of jurisdictions where each of the
Company and the Purchaser conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or the Purchaser with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Company or the Purchaser, threatened.

 

 

5.

CONFIDENTIALITY

 

No confidential information or terms of this Agreement may be disclosed to any
person except as required by law or any regulatory authority.

 

 

6.

COSTS

 

Each Party agrees to pay its own legal and other costs and expenses in
connection with the negotiation, preparation, execution and completion of this
Agreement and other related documentation.

 

 

7.

GENERAL

 

 

7.1.

No assignment. A Party must not assign or otherwise deal with its rights under
this Agreement or allow any interest in them to arise or be varied, in each case
without the consent of the other party. That consent must not be unreasonably
withheld or delayed.

 

 

--------------------------------------------------------------------------------

 

 

 

7.2.

Failure to exercise rights. Except as otherwise set out in this Agreement, any
partial exercise, failure to exercise, or delay in exercising, a right or remedy
provided under this Agreement or by law does not operate as a waiver or prevent
or restrict any further or other exercise of that or any other right or remedy
in accordance with this Agreement.

 

 

7.3.

No liability for loss. Except as otherwise set out in this Agreement, a Party is
not liable for loss caused by the exercise or attempted exercise of, failure to
exercise, or delay in exercising a right or remedy that is available to it under
this Agreement.

 

 

7.4.

Remedies cumulative. The rights and remedies provided in this Agreement are in
addition to other rights and remedies given by law independently of this
Agreement.

 

 

7.5.

Rights and obligations are unaffected. Rights given to the parties under this
Agreement and the Parties’ liabilities under it are not affected by anything
which might otherwise affect them by law.

 

 

7.6.

Variation and waiver. A provision of this Agreement or a right created under it,
may not be waived or varied except in writing, signed by the Party or the
Parties to be bound.

 

 

7.7.

Entire agreement. This Agreement supersedes all previous agreements whether in
writing, verbal or implied between the Parties.

 

 

7.8.

Time of the essence. Time shall be of the essence in this Agreement, both as
regards the dates and periods specifically mentioned and as to any dates and
periods which may, by agreement in writing between or on behalf of each of the
Parties, be substituted for them.

 

 

7.9.

Counterparts. This Agreement may consist of a number of copies, each signed by
one or more parties to the agreement. If there are a number of signed copies
they are treated as making up the one document and the date on which the last
counterpart is executed is the date of the agreement.

 

 

7.10.

Governing law. This Agreement was negotiated and completed in Hong Kong and
shall be governed by and construed in accordance with the laws of Hong Kong and
the Parties hereby irrevocably submit to the non-exclusive jurisdiction of the
courts of Hong Kong.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

 

 

SELLER

SIGNED by

 

 

for and on behalf of

 

 

NOVA LIFESTYLE INC

 

[ex_185728img001.gif]

 

 

PURCHASER

SIGNED by

 

for and on behalf of

 

 

Y-TONE(WORLDWIDE) LIMITED 

 

[ex_185728img002.gif]

 

 